Citation Nr: 0910407	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-11 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a dental disorder for 
the purposes of VA compensation and outpatient treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The RO denied entitlement to service 
connection for a dental disorder for the purposes of 
compensation and VA outpatient dental treatment.  The Veteran 
timely appealed the RO's January 2004 rating action, and this 
appeal ensued. 

In August 2005, the Veteran testified before a Decision 
Review Officer (DRO) at the Boston, Massachusetts RO.  A copy 
of the hearing transcript has been associated with the claims 
file.  

In August 2008, the Board remanded the Veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence does not establish that the Veteran 
has a dental disorder for which service-connected 
compensation may be granted; he failed to apply for dental 
treatment benefits within one year of discharge from service, 
and there is no allegation or indication of a current dental 
disability as a residual of combat wounds or other in-service 
trauma. 




CONCLUSION OF LAW

The criteria for service connection for a dental condition, 
to include compensation or VA outpatient treatment purposes, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 1712 
(West 2002); 38 C.F.R. §§ 3.159, 3.381, 4.150, 17.161 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receiving a complete or substantially complete 
application, VA must notify the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  In this regard, via an 
April 2002 pre-adjudication letter to the Veteran, the RO 
specifically notified him of the substance of the VCAA 
including the types of evidence necessary to establish the 
increased rating claims discussed in the decision below, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially 
satisfied the requirements of the VCAA by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
Veteran about information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  The Board notes 
that the "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a July 
2008 letter, the RO informed the Veteran of the Dingess 
elements.  

The duty to notify was satisfied by a September 2008 post-
adjudication letter.  In that letter, the RO advised the 
appellant of VA's responsibilities to notify and assist him 
with his service connection claim.  The RO explained the 
information and/or evidence required from him to support his 
claim of entitlement to service connection for a dental 
disorder for the purposes of VA compensation and outpatient 
treatment.

The RO notified the appellant that VA was required to make 
reasonable efforts to obtain medical records, or records from 
other Federal agencies, and requested that he identify and 
provide the necessary releases for any medical providers from 
whom he wanted the RO to obtain and consider evidence.  The 
RO also specified that they would obtain any private medical 
records for which sufficient information and authorization 
was furnished, and that the RO would also obtain any 
pertinent VA records if he identified the date(s) and 
place(s) of treatment. 

In the matter now before the Board, the September 2008 letter 
met the VCAA's notice requirements with respect to the claim 
of entitlement to service connection for a dental disorder 
for the purposes of VA compensation and outpatient treatment.
As indicated above, the appellant has been notified of what 
is needed to substantiate the service connection claim and 
was afforded several opportunities to present information 
and/or evidence in support of said claim, which he has done.  
As a result of the RO's development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the claim for 
service connection for a dental disorder for the purposes of 
VA compensation and outpatient treatment.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini, supra.  The notice in this 
case was provided after the RO's initial adjudication in 
January 2004.  The timing deficiency was, however, cured by 
readjudication in a December 2008 Supplemental Statement of 
the Case issued after the notice was provided. 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his service connection claim decided in the 
decision below.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  
Here, the Veteran's service treatment records, hearing 
testimony and post-service VA and private examination and 
treatment reports have been obtained and associated with the 
claims file.  During his August 2005 hearing, the Veteran 
indicated that although he had received treatment from a 
private dentist shortly after he was discharged from service, 
that the dentist was deceased and his records were 
unavailable.  See August 2005 Transcript (T.) at page (pg.) 
10.  In addition, in a September 2008 statement to VA, the 
Veteran indicated that he had no further evidence to submit 
in support of his appeal.  See VA Form 21-4138, Statement in 
Support of Claim, dated and signed by the Veteran in 
September 2008. 

As to any duty to provide an examination and/or seek a 
medical opinion for the Veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  As will be discussed in detail 
below, the evidence indicates that the Veteran did not 
experience dental trauma in service; did not apply for dental 
treatment within one year of separation from service, nor 
does the evidence meet the requirements by which VA dental 
treatment can be provided. An examination is not necessary to 
decide the claim.  Therefore, the Board finds that the record 
is sufficient for a decision.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The service connection on appeal is ready to 
be considered on the merits.

Merits Analysis

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service- 
connected dental disorders.  For other types of service- 
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2008).

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease. 
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are to be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

The Veteran has essentially contended that the extraction of 
additional teeth during service was tantamount to dental 
trauma and, therefore, service connection should be 
established.  More specifically, he has maintained, that the 
dental work he received after induction (i.e., insertion of 
dental fillings in various carious, yet restorable, teeth) 
caused his teeth to weaken, which, in turn, led to their 
extraction in September 1952.  See, Veteran's Notice of 
Disagreement, received by the RO in June 2004, and August 
2005 hearing transcript (T.) at pages (7-8).  
Service treatment records reflect that the Veteran had five 
(5) missing teeth, and six (6) carious, but restorable, teeth 
at service entrance.  His dental status was reported to be 
Class IV, which is an indication of the immediate need for 
dental treatment.  (See, January 1952 service pre-induction 
report).  In early September 1952, 11 additional teeth were 
extracted.  In December 1952, the Veteran was fitted for 
partial upper and lower dentures; they were inserted in early 
March 1953.  In May and June 1953, additional impressions 
were taken and the Veteran was fitted for a second set of 
partial upper and lower plates, respectively.  

In August 2003, the Veteran, through his representative, 
requested service connection for his dental trauma and "its 
residuals."  The Veteran is claiming service connection for 
dental trauma that resulted in the extraction of a majority 
of his teeth, which led to their replacement with partial 
upper and lower dentures while on active duty. 

Considering the pertinent evidence in light of the above, the 
Board finds that the Veteran does not have a compensable 
dental disability.  As the Veteran was issued partial upper 
and lower dentures at service discharge, there is no evidence 
of irreplaceable missing teeth.  As noted above, replaceable 
missing teeth may be considered service-connected solely for 
the purpose of establishing eligibility for outpatient dental 
treatment.  See 38 C.F.R. § 3.381.  

With respect to missing teeth, the regulations governing 
dental claims make a fundamental distinction between 
"replaceable missing teeth", see 38 C.F.R. § 3.381(a), and 
teeth lost as a result of "loss of substance of body of 
maxilla or mandible", see 38 C.F.R. § 4.150.  See Simington 
v. West, 11 Vet. App. 41, 44 (1998).  Only the latter are to 
be considered disabling for purposes of service-connected 
compensation.  The former may be considered service connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment; as noted above, 
the Veteran has not filed such a claim. See also Woodson v. 
Brown, 8 Vet. App. 352, 354 (1995).

In short, the Veteran may not be awarded service connection 
for replaceable missing teeth as a matter of law.
Overall, the Board concludes that there is no basis under the 
law for the award of service-connected VA disability 
compensation for the Veteran's replaceable missing teeth.  
Such conditions are not eligible for VA compensation and do 
not fall under the categories of compensable dental 
conditions set forth in 38 C.F.R. § 4.150.

Likewise, the Board finds that there is no basis for a grant 
of service connection for a dental condition for VA 
outpatient dental treatment purposes.  The regulations 
provide classes of eligibility for VA outpatient dental 
treatment, defining the circumstances under which treatment 
may be authorized.  38 C.F.R. § 17.161.  The Veteran has not 
met the requirements for eligibility for outpatient treatment 
as outlined in any one of these classes.

A Veteran will be eligible for Class I VA outpatient 
treatment if he has a compensable service-connected dental 
condition.  38 U.S.C.A. § 1712(a)(1)(A); 
38 C.F.R. § 17.161(a).  In this case, as discussed above, the 
evidence does not show that the Veteran has a service-
connected compensable dental condition. 
Therefore, there is no basis for a grant of Class I dental 
treatment.

One-time dental treatment is available to Veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one- 
time treatment only, unless the Veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).  For Veterans 
discharged prior to October 1, 1987, the application for this 
one- time (Class II) dental treatment must have been 
submitted within one year after service discharge.  The 
Veteran applied for dental treatment in August 2003, several 
decades after he separated from active service in 1954.  See 
38 C.F.R. § 17.161(b); see also Woodson v. Brown, 8 Vet. App. 
352, 355 (1995), aff'd in part, dismissed in part, 87 F.3d 
1304 (1996) (for Veteran's who were discharged prior to 
October 1, 1981, the applicable time limit to file a dental 
claim cannot be tolled based on the service department's 
failure to notify a Veteran about his right to file such a 
claim).
Therefore, there is no basis for a grant of Class II dental 
treatment.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c).  The significance of finding that a dental 
condition is due to in-service trauma is that a Veteran will 
be eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).  

The Veteran does not claim that he sustained "trauma" to the 
head or teeth during service, nor does the record contain any 
evidence of such trauma.  Rather, and as noted above, the 
Veteran maintains that the extraction of additional teeth 
during service was tantamount to dental trauma and, 
therefore, service connection should be established as he 
reported during the hearing.  The intended effect of dental 
treatment performed in service, including extractions of 
teeth, is not considered dental "trauma" as the term is 
defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 
17.123(c)).  See, VAOPGCPREC 5-97 (Jan. 22, 1997; revised 
Feb. 25, 1997).  Thus, in the absence of evidence of combat 
wounds or in-service trauma, the Veteran cannot meet Class 
II(a) eligibility requirements.

Class II(b) or (c) eligibility extends to Veterans having a 
service-connected noncompensable dental condition who were 
detained or interned as prisoners of war. 38 C.F.R. § 
17.161(d), (e).  In this case, the Veteran's Form DD 214 does 
not reflect that he was a prisoner of war, and he does not 
contend otherwise.  Thus, he does not meet the criteria for 
Class II(b) or (c) treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712 and 
38 C.F.R. § 17.161 include those Veterans having a dental 
condition clinically determined to be aggravating a service-
connected condition or disability, Veterans whose service- 
connected disabilities are rated as totally disabling, some 
Veterans who are Chapter 31 vocational rehabilitation 
trainees, and Veterans scheduled for admission or otherwise 
receiving care and services under Chapter 17 of Title 38 
having a dental condition clinically determined to be 
aggravating a medical condition currently under treatment.  
38 C.F.R. § 17.161(g),(h),(i), (j).  None of these categories 
are applicable to the Veteran in this case.

As the Veteran's claimed dental condition, replaceable 
missing teeth, may only be service connected for the purpose 
of obtaining VA outpatient dental treatment, his claim was 
not received in a timely manner, and competent evidence does 
not establish that the Veteran has a dental condition which 
is the result of combat wounds or service trauma, there is no 
legal basis upon which service connection may be established, 
to include for outpatient treatment purposes.

Under these circumstances, the Board finds that the claim for 
service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a dental disorder for 
the purposes of compensation and VA outpatient dental 
treatment is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


